     3:20-cv-03594-MGL        Date Filed 05/19/21      Entry Number 49       Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

MADGIA AMES, individually and on behalf  §
behalf of the Estate of Florence Thais Ames
                                         §
Goddard, GERRY LIONALAMES,               §
individually, and ALETHEA DIANE          §
AMES-BROOKS, as Guardian of A.M.G.,      §
                        Plaintiffs,      §
                                         §
vs.                                      §           CIVIL ACTION NO. 3:20-03594-MGL
                                         §
PRISMA HEALTH, PRISMA HEALTH             §
BAPTIST HOSPITAL, f/k/a Palmetto Baptist §
Health, PRISMA HEALTH MIDLANDS           §
NETWORK, LLC, JOSEPH CAMPBELL, MD, §
JOHN DOE DEFENDANTS 1-5, and JANE        §
DOE DEFENDANTS 1-5,                      §
                  Defendants.            §

                     MEMORANDUM OPINION AND ORDER
                  DENYING DEFENDANTS’ MOTION TO DISMISS
                 FOR LACK OF SUBJECT MATTER JURISDICTION,
                 GRANTING DEFENDANTS’ MOTION TO DISMISS
                       FOR FAILURE TO STATE A CLAIM,
               AND GRANTING DEFENDANTS’ MOTION TO REMAND

I.    INTRODUCTION

      Plaintiffs Madgia Ames (Ames), individually and on behalf of the Estate of Florence

Thais Ames Goddard (Decedent), Gerry Lional Ames, individually, and Alethea Diane

Ames-Brooks, as Guardian of A.M.G. (collectively, Plaintiffs), filed this lawsuit in the Richland

County Court of Common Pleas. The lawsuit alleges a federal claim under 42 U.S.C. § 2000d

and 45 C.F.R. Part 80, and state negligence/medical malpractice and survival claims against
      3:20-cv-03594-MGL         Date Filed 05/19/21      Entry Number 49        Page 2 of 13




Defendants Prisma Health, Prisma Health Baptist Hospital, f/k/a Palmetto Baptist Hospital,

Prisma Health Midlands Network, LLC, Joseph Campbell, MD, John Doe Defendants 1-5, and

Jane Doe Defendants 1-5 (collectively, Defendants).

      Defendants subsequently removed the case to this Court. The Court has federal question

jurisdiction over any federal claim under 28 U.S.C. § 1331 and supplemental jurisdiction over

the state claims in accordance with 28 U.S.C. § 1367.

      Pending before the Court are Defendants’ (1) motion to dismiss the 42 U.S.C. § 2000d and

45 C.F.R. Part 80 claim for lack of subject matter jurisdiction, (2) motion to dismiss for failure to

state a claim and (3) motion to remand. Having carefully considered the motions, the response,

the reply, the record, and the applicable law, the Court will deny the motion to dismiss for lack

of subject matter jurisdiction and grant the motions to dismiss for failure to state a claim and to

remand.



II.   FACTUAL AND PROCEDURAL HISTORY

      “Decedent . . . was African American and . . . Ames[ ] is the duly appointed Special

Administrator for the Estate of [Decedent].” Complaint ¶ 1. “Gerry Lional Ames is the adult

child of Decedent.” Id. ¶ 2. And, “Alethea Diane Ames-Brooks [is the] Guardian of Alyssa M.

Goddard, the minor child of Decedent.” Id. ¶ 3.

      “At approximately 10:29 a.m.[ ] on December 15, 2016, . . . Decedent presented to the

Emergency Room at Palmetto Health Baptist with complaints of headache, fever, sore throat and

an eye issue.” Id. ¶ 32. “Decedent underwent [a] CT Scan, blood cultures and other tests on

December 15, 2016.” Id. ¶ 33.



                                                  2
     3:20-cv-03594-MGL         Date Filed 05/19/21       Entry Number 49       Page 3 of 13




       “Dr. Campbell was the attending, admitting and discharge physician.” Id. ¶ 34. “Dr.

Campbell indicated he was going to treat . . . Decedent with Augmentin and Percocet on an

outpatient basis and transfer her to Palmetto Health Richland for [an] ophthalmology consult.”

Id. ¶ 35. “At approximately 4:29 [PM,] with fever of at least 102 [degrees], Dr. Campbell

discharged . . . Decedent with prescriptions for colchicine (a gout medication), fluconazole and

Percocet.” Id. ¶ 36.

       “Decedent went to Palmetto Richland for the eye consult that day, picked up her

prescriptions from the pharmacy, went home and took her prescriptions.” Id. ¶ 37. “Several

hours later, . . . Decedent woke up with intense pain, fever of close to 105 [degrees] and a diffuse

red rash.” Id. ¶ 38.

       “Decedent returned to Palmetto Health Baptist the morning of December 16, 2016, where

she was treated for Sepsis and Stephens Johnson Syndrome and emergently transported to the

August[a] Burn Center on December 17, 2019.” Id. ¶ 39. “Prior to transport, [the] infectious

disease [department] was consulted for the rash.” Id. ¶ 40.

       “Several treating physicians noted the wrong prescriptions being ordered and filled.” Id.

¶•41. “Colchicine and [f]luconazole can be a deadly mixture for a patient.” Id. ¶ 42.

       “Decedent spent [seventy-five] days at the Augusta Burn Center where she was diagnosed

with and treated for Sepsis, Renal Failure, Toxic Epidermal Necrolysis, Acute Deep Vein

Thrombosis in the jugular, subclavian, axillary and other veins, Antiphospholipid Antibody

Syndrome and multi-organ system failure.” Id. ¶ 43. She “was mechanically ventilated and

received tracheotomy and [an inferior vena cava] filter. She underwent numerous procedures.”

Id. ¶ 44.



                                                 3
       3:20-cv-03594-MGL        Date Filed 05/19/21       Entry Number 49        Page 4 of 13




       “Decedent was discharged from the Augusta Burn Center to a long term assisted adult care

facility.” Id. ¶ 45. She “subsequently passed away from perceived unrelated causes.” Id. ¶ 46.

       “Two dependent children survive . . . Decedent, one minor and one adult child [who

receives Social Security disability income].” Id. ¶ 47.

       “At all relevant times, . . . Defendants owed . . . Decedent a duty of reasonable care and

safety, including the ability to treat . . . Decedent without bias regarding her insurance coverage

or race.” Id. 28. “Defendants [also] owed . . . Decedent a duty of reasonable care and treatment

to ensure that the patient’s care and treatment was not biased on account of . . . Decedent’s race

or insurance coverage or lack thereof and to ensure that any such bias did not lead to the lack of

proper and necessary life-saving medical treatment.” Id. 29.

       After Defendants filed its motions to dismiss and to remand, the parties filed a stipulation

of dismissal that effectively dismissed all claims Plaintiffs have against Defendants, except the

ones Ames has against Defendants on behalf of Decedent. Thus, for purposes of this Order, the

Court will refer only to Ames’s claims, not Plaintiffs’ claims collectively.

       Ames subsequently filed her response in opposition to Defendants’ motions to dismiss,

after which Defendants filed their reply in support of their motion. The Court, having been fully

briefed on the relevant issues, is prepared to adjudicate Defendants’ motions.



III.   MOTION TO DISMISS FOR LACK OF JURISDICTION

       A.   Standard of Review

        “A motion to dismiss an action under Rule 12(b)(1) . . . raises the fundamental question

whether the federal district court has subject matter jurisdiction over the action before it.” 5B

Charles Alan Wright & Arthur B. Miller, Federal Practice and Procedure § 1350, at 61 (3d ed.

2004). “Federal courts are courts of limited subject matter jurisdiction, and as such there is no



                                                 4
     3:20-cv-03594-MGL          Date Filed 05/19/21      Entry Number 49        Page 5 of 13




presumption that the court has jurisdiction.” Pinkley, Inc. v. City of Fredrick, Md., 191 F.3d 394,

399 (4th Cir. 1999).

      Unless a matter involves an area of a federal court’s exclusive jurisdiction, a plaintiff may

bring suit in federal court only if the matter involves a federal question arising “under the

Constitution, laws or treatises of the United States,” 28 U.S.C. § 1331, or if “the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states,” 28 U.S.C. § 1332(a)(1).

      The Fourth Circuit has “recognized that a defendant may challenge subject matter

jurisdiction in one of two ways. First, the defendant may contend that a complaint simply fails

to allege facts upon which subject matter jurisdiction can be based.” Kerns v. United States.,

585 F.3d 187, 192 (4th Cir. 2009) (citation omitted) (internal quotation marks omitted).

      “When a defendant makes a facial challenge to subject matter jurisdiction, the plaintiff, in

effect, is afforded the same procedural protection as [she] would receive under a Rule 12(b)(6)

consideration.” Id. “In that situation, the facts alleged in the complaint are taken as true, and the

motion must be denied if the complaint alleges sufficient facts to invoke subject matter

jurisdiction.” Id.

      “In the alternative, the defendant can contend . . . the jurisdictional allegations of the

complaint are not true.” Id. (citation omitted) (internal quotation marks omitted) (internal

alteration marks omitted). “The plaintiff in this latter situation is afforded less procedural

protection: If the defendant challenges the factual predicate of subject matter jurisdiction, a trial

court may then go beyond the allegations of the complaint and[,] in an evidentiary hearing[,]

determine if there are facts to support the jurisdictional allegations, without converting the

motion to a summary judgment proceeding.” Id. (emphasis omitted) (internal alteration marks

omitted).



                                                 5
     3:20-cv-03594-MGL          Date Filed 05/19/21         Entry Number 49     Page 6 of 13




      When there is a factual challenge, “the presumption of truthfulness normally accorded a

complaint’s allegations does not apply, and the district court is entitled to decide disputed issues

of fact with respect to subject matter jurisdiction.” Id.

      B.    Discussion and Analysis

      Here, the Court is confronted with a facial challenge to its subject matter jurisdiction such

that “the facts alleged in the complaint are taken as true, and the motion must be denied if the

complaint alleges sufficient facts to invoke subject matter jurisdiction.” Id. With a facial

challenge, “[t]he district court should grant the Rule 12(b)(1) motion to dismiss only if the

material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter of law.” Evans v. B.F. Perkins Co., a Div. of Standex Intern. Corp., 166 F.3d 642, 647

(4th Cir. 1999).

      According to Defendants, the Court lacks jurisdiction over Ames’s 42 U.S.C. § 2000d and

45 C.F.R. Part 80 claim. Section 2000d provides that “[n]o person in the United States shall, on

the ground of race, color, or national origin, be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance.” Id. “The purpose of [45 C.F.R. Part 80] is to effectuate the provisions of

[Section 2000d].” 45 C.F.R. Part 80.1. Ames maintains, however, that the Court has subject

matter jurisdiction over her federal claim.

      Defendants rely heavily on Sumpter v. Harper, 683 F.2d 106 (4th Cir. 1982), for their

proposition this Court lacks federal-question jurisdiction over this claim. In Sumpter, in addition

to claims of medical malpractice, the “plaintiff asserted that [the defendant medical provider]

maintained segregated waiting rooms and otherwise treated blacks discriminatorily.

Specifically, his allegedly outrageous conduct towards [the plaintiff] was said to be a product of

racial animus.     Charging that [the defendant medical provider] . . . received Federal



                                                  6
       3:20-cv-03594-MGL        Date Filed 05/19/21       Entry Number 49        Page 7 of 13




Medicare-Medicaid funds, plaintiff sought to establish causes of action [under, among other

statutes] . . . 2000d.” Id. at 107 (footnote omitted).

       In affirming the district court’s dismissal of the plaintiff’s action, the Sumpter court stated

that “Congress did not intend Title VI to establish a broad right of action for persons, who are

aggrieved by the failure of some Federal program, to seek redress in the Federal courts.” Id. at

108-09. “For those deficiencies, resort simply must be had to some other Federal legislation

authorizing private enforcement or the general statutory and common law of the States.” Id. at

109.

       Although Section 2000d “might allow this plaintiff to seek to enjoin [the defendant

medical provider] from discriminating against her in the provision of medical care under

Medicare or Medicaid, it clearly affords her no right to seek redress for injuries sustained on

account of allegedly negligent or reckless treatment by the defendant [medical provider].” Id.

Accordingly, the Sumpter court held that a “plaintiff, complaining of little more than medical

malpractice, lacks standing to prosecute this claim under § 2000d, in an effort to recover money

damages.” Id. (footnote omitted).

       As the Court will more fully detail below, Ames made similar discrimination allegations

in the complaint concerning the 42 U.S.C. § 2000d and 45 C.F.R. Part 80 claim. But, as the

Court sees it, the dispositive difference between the Sumpter case and this one is the issue of

equitable relief.

       As the Court already noted, although the Sumpter court held the plaintiff was unable to

obtain money damages under her Section 2000d claim, it stated Section 2000d “might allow

[the] plaintiff to seek to enjoin [the defendant medical provider] from discriminating against her

in the provision of medical care under Medicare or Medicaid[.]” Id.

       Here, Ames seeks equitable relief in her complaint. See Complaint at 13 (Ames “pray[s]

for . . . equitable relief as the Court deems just and proper.”). And, although Ames does not

                                                  7
      3:20-cv-03594-MGL         Date Filed 05/19/21       Entry Number 49       Page 8 of 13




specifically ask for equitable relief for her 42 U.S.C. § 2000d and 45 C.F.R. Part 80 claim,

viewing the complaint in the light most favorable to Ames, the Court assumes she is seeking

equitable relief for that claim. Therefore, the Court concludes it has jurisdiction over Ames’s

federal claim such that it will deny Defendants’ motion to dismiss the 42 U.S.C. § 2000d and 45

C.F.R. Part 80 claim for lack of subject matter jurisdiction.



IV.   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

      A.    Standard of Review

      “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of the a complaint.”

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a motion to

dismiss, the Federal Rules of Civil Procedure require a complaint contain a short and plain

statement of the claim showing the pleader is entitled to relief. Id. at 245.

      Rule 8(a) does not require “detailed factual allegations,” but rather “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation,” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)), to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests,” Twombly,

550 U.S. at 555 (quoting Conley v. Gibson, 255 U.S. 41, 47 (1957)). “Allegations have facial

plausibility ‘when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Tobey v. Jones, 706 F.3d 379,

386 (4th Cir. 2013) (quoting Iqbal, 556 U.S. at 679).

      In considering a motion to dismiss, a plaintiff’s well-pled allegations are taken as true, and

the complaint and all reasonable inferences are liberally construed in the plaintiff’s favor. Mylan

Labs, Inc., 7 F.3d at 1134. The Court may consider only the facts alleged in the complaint,

which may include any documents either attached to or incorporated in the complaint, and



                                                  8
     3:20-cv-03594-MGL          Date Filed 05/19/21      Entry Number 49        Page 9 of 13




matters of which the Court may take judicial notice. Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007).

      Although the Court must accept the plaintiff’s factual allegations as true, any conclusory

allegations, however, are unentitled to an assumption of truth, and even those allegations pled

with factual support need to be accepted only to the extent “they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679.

      In sum, the factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption all the allegations in the complaint are true, even if doubtful

in fact. Twombly, 550 U.S. 544, 555.

      B.    Discussion and Analysis

      Defendants maintain the Court ought to grant their motion to dismiss for failure to state a

claim because Ames has “not provided any plausible facts and [has] not alleged more than labels

and conclusions to show discrimination by Defendants.”           Defendants’ Memorandum at 8

(internal quotation marks omitted). According to Defendants, “[t]he factual allegations in the

Complaint are not enough to raise a right to relief above the speculative level[ ]” inasmuch as

Ames failed to “plead factual content that allows the court to draw the reasonable inference that

[Defendants are] liable for the misconduct alleged.” Id. (internal quotation marks omitted).

      Ames agues, in effect, that she has alleged a plausible 42 U.S.C. §•2000d and 45 C.F.R.

Part 80 claim such that the Court should deny Defendants’ motion to dismiss her federal claim.

      The Complaint contains the following allegations concerning that claim: “Defendants

violated Decedent’s civil rights.” Complaint ¶•54. “Defendants acted under the color of state

law in so doing.” Id. ¶ 55.

      “The conduct of . . . Defendants, specifically including but not limited to . . . Dr.

Campbell, Nurse Brantley, an employee of Defendant Prisma, Nurse Anderson, an employee of

Defendant Prisma, Nurse Griffith, an employee of Defendant Prisma and John Doe Defendants

                                                  9
     3:20-cv-03594-MGL          Date Filed 05/19/21      Entry Number 49        Page 10 of 13




1-5, violated 42 U.S.C. § 2000d [and] 45 C.F.R. Part 80, and [Ames is] entitled to a judgment

against Defendants for relief available for that violation, including actual and punitive damages,

attorneys’ fees and costs.” Id. ¶ 56.

       “Campbell, Brantley, Anderson, Griffith and certain John Doe Defendants[,] while in the

employ of Defendant Prisma and/or Defendant Prisma Health Midlands Network, LLC[,] did not

provide the appropriate standard of care to . . . Decedent due to her race, financial status, and/or

insurance status and[,] as a result, her constitutional rights were violated[;] and Decedent was

prescribed medications that are contraindicated when taken together and developed

[Stevens-Johnson syndrome] and [Transcutaneous Electrical Nerve Stimulation] and life

threatening injuries.” Id. ¶ 57.

       “Decedent was denied one of the oldest and important rules of healthcare for which all

Defendants are supposed to have systemic safeguards in place–a proper medication

reconciliation prior to discharge[.] . . . [I]nstead[,] [they] . . . hastily discharged . . . Decedent

with medications that are not supposed to be taken together due to the potential for toxic

reaction. Decedent did not receive the appropriate care and suffered tremendous pain and

suffering prior to her death.” Id.

       “Defendants Prisma Health, Prisma Health Baptist Hospital, Palmetto Baptist Health

Midlands Network, LLC and Jane Doe Defendants had a duty to [Ames] and Decedent to make

certain effective policies, procedures, guidelines and rules were in place to make certain that

Decedent’s constitutional rights were not violated when she presented for healthcare to their

doctors and at their facilities.” Id. ¶ 58.

       In reviewing the complaint, the Court has considered all well-pled allegations as true and

construed all factual allegations in the light most favorable to Ames. See Mylan Laboratories,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993) (“In considering a motion to dismiss, the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

                                                 10
     3:20-cv-03594-MGL           Date Filed 05/19/21       Entry Number 49      Page 11 of 13




favorable to the plaintiff.”).     The Court has refrained, however, from accepting Ames’s

unsupported legal allegations and conclusions of discrimination couched as factual allegations in

the complaint. See Papasan v. Allain, 478 U.S. 265, 286 (1986). (The Court is “not bound to

accept as true a legal conclusion couched as a factual allegation.”).

       Afterwards, all that is left are a collection of bare-bones accusations of discrimination

“devoid of any reference to actual discriminatory events.” Id. See United Black Firefighters of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979) (Dismissal was proper inasmuch as the

plaintiffs’ “conclusory allegations of discrimination were not supported by any reference to

particular acts, practices, or policies of the [defendant].”).

       Further, it bears noting that, in Ames’s response in opposition to this motion to dismiss,

she fails to offer any argument as to whether she has any concrete allegations of discrimination

under her Section 2000d claim. Instead, she rests her opposition on nothing more than the

following broad-brush generalities:

                [Ames] alleges in [the] Complaint that Defendants failed
                [Decedent] in a number of ways including but not limited to failing
                to conduct a simple medication reconciliation which is standard in
                hospitals and that this was in part due to discrimination based on
                [her] race, and/or her perceived financial or insurance status.
                There is simply no acceptable explanation as to why [Decedent]
                left the hospital with contraindicated medications and medications
                that were not indicated for her healthcare which could not have
                been reconciled in accordance with the hospital medication
                administration, procedures and guidelines.

                No one wants to talk about the bias and discrimination in
                healthcare provided to minorities but we see it on a regular basis.
                [Decedent] and . . . Ames felt it and it caused severe and
                debilitating injuries to [Decedent] with immense pain and suffering
                and the need for month upon month of life saving care.

Response in Opposition at 2.

       Having carefully considered Ames’s complaint and her response to Defendants’ motion to

dismiss for failure to state a claim, the Court concludes she has failed to “plead[ ] factual content


                                                   11
     3:20-cv-03594-MGL          Date Filed 05/19/21     Entry Number 49         Page 12 of 13




that allows the [C]ourt to draw the reasonable inference that [Defendants are] liable for the

misconduct alleged[ ]” under Section 2000d. Iqbal, 556 U.S. at 679. Accordingly, the Court

will grant Defendants’ motion to dismiss Ames’s 42 U.S.C. § 2000d and 45 C.F.R. Part 80 claim

because she has failed to state a claim.



V.    MOTION TO REMAND

      A. Standard of Review

      The Court may decline to exercise supplemental jurisdiction over a plaintiff’s state law

claims if it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367.

And, the Court has “wide discretion” to do so. Yashenko v. Harrah’s NC Casino Co., 446 F.3d

541, 553 n.4 (4th Cir. 2006).

      When determining whether to decline to exercise supplemental jurisdiction, the Court

considers “convenience and fairness to the parties, the existence of any underlying issues of

federal policy, comity, and considerations of judicial economy.” Shanaghan v. Cahill, 58 F.3d

106, 110 (4th Cir. 1995).

      B.    Discussion and Analysis

      Defendants assert that, if the Court dismisses Ames’s federal claim, it should decline to

exercise supplemental jurisdiction over her state claims and remand the matter to state court.

Ames offers no response to this argument.

      Here, there is no indication a decision by the Court declining to exercise its supplemental

jurisdiction over the remaining state law claim would inconvenience or unfairly prejudice the

parties, nor does it appear there are any underlying issues of federal policy or comity involved in

these state law claims. Additionally, the principles of judicial economy and efficiency suggest

these state claims, which were originally filed in state court, should be decided there.



                                                 12
      3:20-cv-03594-MGL       Date Filed 05/19/21     Entry Number 49       Page 13 of 13




       Therefore, the Court will decline to exercise supplemental jurisdiction over the state

negligence/medical malpractice and survival claims and remand them to state court for

adjudication there.



VI.     CONCLUSION

       In light of the foregoing discussion and analysis, Defendants’ motion to dismiss for lack

of jurisdiction is DENIED and their motions to dismiss for failure to state a claim and to remand

are GRANTED. Consequently, this case is REMANDED to the Richland County Court of

Common pleas for further proceedings.

       IT IS SO ORDERED.

       Signed this 18th day of May, 2021, in Columbia, South Carolina.


                                                s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE




                                               13
